DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 cites “the display device of claim 1, wherein the first capacitance and the second capacitance are equal in the center region of the substrate”.  

First, the limitation of “the center region of the substrate” is lack antecedent basis.

Second, the original specification and drawings of the instant application has not disclosed the limitation of “the center region of the substrate”.  Please provide this limitation in the new or amended drawing.

Third, claim 3 depends on  claim 1, which recited “the first capacitance and the second capacitance in a pixel disposed in the first region”.  The first region in claim 1 is different from “the center region of the substrate” in claim 3.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
1-	Claims 1-2, 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 20130215344).

    PNG
    media_image1.png
    553
    665
    media_image1.png
    Greyscale
     
Regard to claim 1, Kim et al. disclose a display device comprising: 
a substrate 100 (Fig. 9) including a first region and a second region (see annotation in Figs. 8 or 10);  
a plurality of pixels disposed on the substrate, 
wherein the plurality of pixels each include 
a first data line 171a and a second data line 171b overlapping a pixel electrode 191, 
in a pixel disposed in the first region, a first capacitance between the first data line 171a and the pixel electrode 191b3 is smaller than a second capacitance between the second data line 171b and the pixel electrode 191b1 [since an overlapping area of the first data line 171a and the pixel electrode 191b3 is less than an overlapping area of the second data line 171b and the pixel electrode 191b1 in the first region, see Fig. 8 above], and 
a difference between the first capacitance and the second capacitance in the first region decreases stepwise (abruptly) closer to the second region [since a difference between the overlapping areas of 171a-191b3 and 171b-191b1 decreases abruptly (stepwise) in the first region closer to the second region, see Fig. 8 above].  

Regard to claim 2, Kim et al. disclose the display device, wherein 
in the pixel disposed in the second region, a first capacitance between the first data line 171a and the pixel electrode 191a1 is larger than a second capacitance between the second data line 171b and the pixel electrode 191a3 [since an overlapping area of the first data line 171a and the pixel electrode 191a1 is large than an overlapping area of the first data line 171b and the pixel electrode 191a3 in the second region, see Fig. 8 above], and 
in the second region, a difference between the first capacitance and the second capacitance increases stepwise (abruptly) farther away from the first region [since a difference between the overlapping areas of 171a-191a1 and 171b-191a3 increase abruptly (stepwise) in the second region farther away from the first region, see Fig. 8 above].  

Regard to claim 4, Kim et al. disclose the display device, wherein the plurality of pixels each include: 
a gate line [a gate line 121 includes a first gate electrode 124a and a second gate electrode 124b] disposed on the substrate 110; and 
a data line 171 disposed to be insulated from the gate line [with a gate insulating layer 140], wherein 
the data line includes the first data line 171a and the second data line 171b, and 
the pixel disposed in the first region includes a second pixel electrode protrusion overlapping the second data line.  
a pixel electrode protrusion is connected to the pixel electrode, 
the pixel disposed in the first region includes a second pixel electrode protrusion  overlapping the second data line 171b, and 
an area of the first pixel electrode protrusion overlapping the first data line in the pixel disposed in the second region is larger than an area of the first pixel electrode protrusion overlapping the first data line of the pixel disposed in the first region (see annotation in Fig. 8 above).  

Regard to claim 6, Kim et al. disclose the display device, wherein the first data line is electrically connected to the pixel electrode of the pixel (via TFT), and the second data line is not electrically connected to the pixel electrode that is electrically connected to the first data line.  

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Claim 5 is allowed since there is no prior teaches the display device, wherein the pixel includes 
a display area and a light blocking area, 
in the pixel disposed in the first region, the width of the first data line is narrower than the width of the second data line in the light blocking area, and 
in the pixel disposed in the second region, the width of the first data line is wider than the width of the second data line in the light blocking area.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Song et al. (US 20040080679) disclose the liquid crystal display comprising the interlayer insulation material 44 has a high dielectric constant between the pixel electrode and the data line (DL), the pixel electrode 50 and the data line (DL) may be overlapped. However, as illustrated in FIG. 12, by superimposing the pixel electrode 50 and the data line (DL) located to the right/left of the pixel electrode 50, a high aperture ratio may be formed in the liquid crystal display. The pixel electrode 50 may be overlapped with any one of the data lines located to the right/left of the pixel electrode.

Mitsuaki et al. (WO 2012093621) disclose a liquid-crystal display device comprises a homeotropically aligned liquid-crystal layer (30), and a first substrate (10) and second substrate (20) that face each other across the liquid-crystal layer. The first substrate has a plurality of scanning wires (12) extending in a line writing direction, a plurality of signal wires (13) extending in a column direction, a plurality of auxiliary capacitance wires (14) extending in the line writing direction, and pixel electrodes (11) provided to each pixel. The four or more pixels constituting the color display pixel include a first type of pixel having a width along the line writing direction of a predetermined first width (W1), and a second type of pixel having a width along the line writing direction of a second width (W2) which is less than the first width. 

Akihiro et al. (WO 2007114471) disclose the pixel structure shown in FIG. 23, the extended portion 113E of the auxiliary capacitance wiring 113 having a boundary region in which each of the four liquid crystal domains is adjacent to another liquid crystal domain. A contact hole provided in an insulating layer that constitutes at least a part of the central light-shielding part that selectively shields at least a part of the drain lead wiring 117 and the sub-pixel electrode 11 la is formed. It is preferable that the central light shielding portion be formed on the liquid crystal layer side. More specifically, the extended portion 113E of the auxiliary capacitor wiring 113 and the extended portion 117E of the drain lead wiring 117 have two or more rectangular portions that overlap with each other and extend in different directions. This rectangular portion constitutes an auxiliary capacitor and a central light shielding portion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871